UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2402



NICHOLAS S. BEHARRY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-959-070)


Submitted:   January 19, 2007          Decided:     February 26, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Nicholas S. Beharry, Petitioner Pro Se. M. Jocelyn Lopez Wright,
Song E. Park, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            On October 31, 2005, Nicholas S. Beharry, a native and

citizen of Trinidad and Tobago, filed a habeas corpus petition in

the district court challenging an order of the Board of Immigration

Appeals that affirms the Immigration Judge’s order of removal. The

district court transferred the habeas corpus petition to this

court, and it was docketed as a petition for review of the Board’s

order.

            We   find   that   the   habeas   petition   was   not   properly

transferred to this court and may not be considered a timely

petition for review.      See Chen v. Gonzales, 435 F.3d 788, 790 (7th

Cir. 2006) (noting that a § 2241 petition challenging a removal

order filed in the district court after the enactment of the Real

ID Act on May 11, 2005, must be dismissed); Medellin-Reyes v.

Gonzales, 435 F.3d 721, 723-24 (7th Cir. 2006) (finding that

collateral proceedings filed after May 11, 2005, will be dismissed

outright, given that the window for belated judicial review has

closed).    Nor does the district court have jurisdiction over the

petition.     See 8 U.S.C.A. § 1252(b)(9) (West 2005).

            We accordingly dismiss the petition for review for lack

of jurisdiction.    We deny Beharry’s pending motion to stay removal

as moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                         PETITION DISMISSED



                                     - 2 -